Exhibit 10.1

AMENDMENT NO.1 TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) by and among
Thomas C. Stabley (the “Executive”), Rex Energy Corporation (“Rex Energy”) and
Rex Energy Operating Corp. (“Rex Operating”) (Rex Energy and Rex Operating are
collectively referred to as the “Company”) is made and entered into this 30th
day of December, 2016 (the “Effective Date”).

WITNESSETH

WHEREAS, the Executive, Rex Energy, and Rex Operating are parties to an
Employment Agreement dated December 13, 2013 (the “Employment Agreement”),
pursuant to which the Executive is currently employed by the Rex Operating as
President and Chief Executive Officer of the Company;

WHEREAS, The Company wishes to have the Executive continue to serve as President
and Chief Executive Officer, and, in such capacity, to continue to be employed
as an employee of Rex Operating, and the Executive wishes to be employed in such
capacity; and

WHEREAS, this Amendment is being executed to extend the term of the Employment
Agreement, effective as of the Effective Date.

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements of the parties herein contained, and intending to be legally
bound hereby, the parties hereto agree as follows:

1. Amendment to Section 1(b) of the Employment Agreement. Section 1(b) of the
Employment Agreement is hereby deleted in its entirety and replaced with the
following:

(b) The term of this Agreement (the “Term”) shall begin on the Effective Date
and shall end on December 31, 2019; provided, that, on December 31, 2019, and
each anniversary of December 31 thereafter, the Term shall be extended for one
(1) additional year unless either party shall have given the other party at
least ninety (90) days prior written notice not to extend the Term or the
Executive shall have incurred a termination of employment with the Company as
described herein. Notwithstanding the foregoing, if one or more Changes in
Control of Rex Energy occur during the Term, the Term of this Agreement shall be
automatically extended until the second anniversary of the date on which the
last Change in Control of Rex Energy occurred or until the Executive’s earlier
termination of employment with the Company as described herein.

2. Employment Agreement To Continue. Except as revised in this Amendment, the
terms and provisions of the Employment Agreement shall continue in full force
and effect until the expiration of the Term or the Executive shall have incurred
a termination of employment with the Company as described in the Employment
Agreement (including in connection with or as a result of a Change in Control of
Rex Energy).

3. Capitalized Terms. Capitalized terms that are used but not defined in this
Amendment shall have the meaning ascribed to them in the Employment Agreement.

4. Governing Law. The validity, interpretation, construction and performance of
this Amendment shall be governed by the laws of the Commonwealth of Pennsylvania
without regard to its conflicts of law principles.

5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

6. Entire Agreement. This Amendment, together with the Employment Agreement,
sets forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and, as of the Effective Date, supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

Rex Energy Corporation     By:  

        /s/ John J. Zak

              John J. Zak               Chairman, Compensation Committee   Rex
Energy Operating Corp.     By:  

        /s/ Jennifer L. McDonough

              Jennifer L. McDonough               Senior Vice President, General
Counsel and Corporate Secretary   Thomas C. Stabley    

/s/ Thomas C. Stabley

   